DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/26/2022 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings are objected to because they are heavily pixelated and some of the numerals in Figures 1-4 could not be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Detection unit in claim 1; and
Signal processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 19, with regard to the recitation “… opening is vertical to the division plate”, did the Applicant intended to state “… opening is [[perpendicular to …”?
In claim 1, line 20, with regard to the recitation “… are arranged both sides” did the Applicant intended to state “… are arranged on [[opposing sides … ”?
In claim 1, lines 22-23, with regard to the recitation “… arranged on the same straight line …” did the Applicant intended to state “… arranged [[along a common axis …”?

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a light-transmitting opening comprising a transparent window, which is critical or essential to the practice of the invention but not included in the claims or in the Specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Claim 1 claims “at least two light-transmitting openings are arranged symmetrically on two wall surfaces of the sample chamber …”. Given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, the claimed openings are just that – a hole.  A hole will transmit light through it. There is no evidence of a window with a transparent material (such as glass, plexiglass, diamond, etc.) being used as part of openings of the sample chamber either in the claims or in the Specification. Furthermore, a transparent window is necessary for containing or holding any sample in the sample chamber for testing, detecting or measuring. The claimed apparatus will not work or would be functional without a window/opening comprising a transparent material for containing or holding any sample in the sample chamber for testing, detecting or measuring. Furthermore, there is no disclosure in the claims of light being detected and the detected light being converted to data, or that the data represents detected light that is transmitted through the sample.  Furthermore, there is no disclosure in the claims of the sample being a liquid. Furthermore, there is no detail in the claims on how the material uniformity detected. Merely declaring that material uniformity detected without describing how uniformity is detected or determined does not enable one of ordinary skill in the art to practice the invention without a proper description of how the apparatus works, which is critical or essential to the practice of the invention but not included in the claims or in the Specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Appropriate corrections are required. No new matter should be entered.

Claims 2-10 are rejected because they are dependent on claim 1, and by virtue of their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 claims “at least two light-transmitting openings are arranged symmetrically on two wall surfaces of the sample chamber …”. Given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, the claimed openings are just that – a hole.  A hole will transmit light through it. There is no evidence of a window with a transparent material (such as glass, plexiglass, diamond, etc.) being used as part of openings of the sample chamber either in the claims or in the Specification. Furthermore, a transparent window is necessary for containing or holding any sample in the sample chamber for testing, detecting or measuring. It is unclear how the claimed apparatus or method would work or be functional without a window/opening comprising a transparent material for containing or holding any sample in the sample chamber for testing, detecting or measuring. Furthermore, there is no disclosure in the claims of light being detected and the detected light being converted to data, or that the data represents detected light that is transmitted through the sample.  Furthermore, there is no disclosure in the claims of the sample being a liquid. Furthermore, there is no detail in the claims on how the material uniformity detected. Merely declaring that material uniformity detected without describing how uniformity is detected or determined makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Appropriate corrections are required. No new matter should be entered.

Claim 1 recites the limitation "the same straight line" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. There is no prior reference of “a straight line” in the claim.

Claim 1 recites the limitation "the rotating lifting device" in line 27.  There is insufficient antecedent basis for this limitation in the claim. There is no prior reference of “a rotating lifting device” in the claim.

In claim 3, with regard to the recitation “… has been placed well”, “well” is a non-quantifiable term that lacks any metes or bounds. This has made the claim vague and indefinite.  The Applicant may amend it to “… has been placed [[to detect whether the liquid level …” to overcome this deficiency.

Claims 2-10 are rejected because they are dependent on claim 1 or clam 3, and by virtue of their dependency on claim 1 or claim 3 they have all the deficiencies of their respective parent claims inherent in them.

Allowable Subject Matter
Claims 1-10 are objected and/or rejected for reasons detailed in sections 7- 18 above. The sample detection box inner shell that is divided into a light chamber and a dark chamber by a division plate; a sample chamber with openings that is arranged between the light chamber and the dark chamber, a light chamber provided with a near-infrared light source; all the above in a material uniformity detection device may be allowable subject matter in combination with the rest of the limitations of claim 1. However, patentability of the claims would be determined only after claims are amended to overcome all the objections and rejections detailed in this Office action.
Minton et al (U. S. Patent 4,609,991) is the closest prior art to the Applicant’s claimed invention.  Minton et al does not teach of sample detection box inner shell that is divided into a light chamber and a dark chamber by a division plate; a sample chamber with openings that is arranged between the light chamber and the dark chamber, a light chamber provided with a near-infrared light source; all the above in a material uniformity detection device. However, Minton does teach of a sample holder fixed above a rotating (motor driven) lifting device with a light source on one side of the sample holder, and a sample detector on the opposite side of the sample holder and a division plate 26 (see Figure 2) on the light source side of the sample holder, among other features. 


    PNG
    media_image1.png
    409
    520
    media_image1.png
    Greyscale

Depending on how the claim is amended, Minton et al may become relevant to the Applicant’s claimed invention in combination with one or more prior art references cited in the accompanying PTO-892.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2877